Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114.
APPLICANT’S AMENDMENT OF THE CLAIMS FILED 14 MARCH 2022 HAS BEEN ENTERED. APPLICANT’S REMARKS FILED 14 MARCH 2022 ARE ACKNOWLEDGED. 
CLAIMS 1-9, 16, 17 AND 20-22 ARE CANCELLED. CLAIMS 10-15, 18, 19 AND 23-29 ARE PENDING. CLAIMS 11-15 AND 27-29, WHICH WERE PREVIOUSLY WITHDRAWN AS BEING DRAWN TO NONELECTED SPECIES, ARE HEREIN REJOINED.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Tambryn K. VanHeyningen on 6 September 2022.

Please amend the following claims as:
10.	A method of treating a subject with progression of osteoarthritis, comprising:
measuring the expression levels of a group of biomarkers in a sample from the subject, wherein the biomarkers measured comprise the complement C1r subcomponent (C1R) peptide of SEQ ID NO: 23, the cartilage acidic protein 1 (CRAC1 or CRTAC1) peptide of SEQ ID NO: 1 or SEQ ID NO: 2, the kininogen-1 (KNG1) peptide of SEQ ID NO: 88, the phosphatidylinositol-glycan-specific phospholipase D (PHLD) peptide of SEQ ID NO: 98, and the vitamin D-binding protein (VTDB) peptide of SEQ ID NO: 116, SEQ ID NO: 118, or SEQ ID NO: 119;
predicting progression of osteoarthritis in the subject, wherein altered levels of any of the biomarkers measured as compared to a reference level is indicative of progression of osteoarthritis; and
selecting and administering a therapeutic for treatment of osteoarthritis to the subject identified as having progression of osteoarthritis based on the prediction.

11.	The method of claim 10, wherein the biomarkers measured further comprise at least one biomarker selected from the group consisting of antithrombin-III (ANT3), complement factor H (CFAH), and platelet factor 4 (PLF4).

12.	The method of claim 11, wherein the biomarkers measured comprise at least two biomarkers selected from the group consisting of ANT3, CFAH, and PLF4.

13.	The method of claim 12, wherein the biomarkers measured comprise ANT3, CFAH, and PLF4.

14.	The method of claim 12, wherein the levels of the at least two biomarkers are altered in the subject as follows: ANT3 level is decreased, CFAH level is increased, or PLF4 level is increased, as compared to the reference level.

15.	The method of claim 12, wherein the at least two biomarkers are selected from the group consisting of the ANT3 peptide of SEQ ID NO: 14, the CFAH peptide of SEQ ID NO: 35, and the PLF4 peptide of SEQ ID NO: 99.

18.	The method of claim 10, wherein the therapeutic for treatment of osteoarthritis is an anti-inflammatory or anti-pain therapeutic comprising a nonsteroidal anti-inflammatory drug (NSAID).

19.	The method of claim 10, wherein the biomarkers are measured using an antibody-based capture method or mass spectrometry.

26.	The method of claim 10, further comprising:
measuring the level of at least one normalization peptide from a protein selected from beta-Ala-His dipeptidase (CNDP1), sex hormone-binding globulin (SHBG), adiponectin (ADIPO), apolipoprotein A4 (APOA4), keratin, type II cytoskeletal 1 (K2C1), corticosteroid-binding globulin (CBG), carboxylic ester hydrolase (CHLE), coagulation factor XI (FA11), and carbonic anhydrase 1 (CAH1) in the sample from the subject; and
normalizing the levels of the biomarkers measured in the sample from the subject prior to comparing the levels of the biomarkers to the reference level.

27.	The method of claim 26, wherein the normalization peptide is selected from the group consisting of the CNDP1 peptide of SEQ ID NO: 40, and the SHBG peptide of SEQ ID NO: 105.

28.	The method of claim 10, wherein the biomarkers measured further comprise at least one biomarker selected from the group consisting of alpha-1B-glycoprotein (A1BG), alpha-2-antiplasmin (A2AP), leucine-rich alpha-2-glycoprotein (A2GL), alpha-1-antichymotrypsin (AACT), actin, cytoplasmic 2 (ACTG), afamin (AFAM), apolipoprotein B-100 (APOB), beta-2-glycoprotein 1 (APOH), beta-2-microglobulin (B2MG), complement C1q subcomponent subunit C (C1QC), complement C1r subcomponent-like protein (C1RL), c4b-binding protein alpha chain (C4BPA), c4b-binding protein beta chain (C4BPB), cluster of differentiation 14 (CD14), cluster of differentiation 163 (CD163), cluster of differentiation 44 (CD44), ceruloplasmin (CERU), complement factor B (CFAB), complement factor I (CFAI), complement C1s subcomponent (C1S), complement C2 (CO2), complement C4-B (CO4B), complement C5 (CO5), collagen alpha-3(VI) chain (CO6A3), complement component C8 beta chain (CO8B), complement component C8 gamma chain (CO8G), collagen alpha-1(III) chain (COL3A1), collagen type II C-telopeptide fragments (CTX2), platelet basic protein (CXCL7), dopamine beta-hydroxylase (DOPO), extracellular matrix protein 1 (ECM1), coagulation factor V (FA5), coagulation factor XII (FA12), fibulin-1 (FBLN1), IgG Fc-binding protein (FCGBP), ficolin-3 (FCN3), alpha-2-HS-glycoprotein (FETUA), fibronectin (FINC), gelsolin (GELS), hyaluronan-binding protein 2 (HABP2), haptoglobin, hemopexin (HEMO), heparin cofactor 2 (HEP2), hepatocyte growth factor activator (HGFA), histidine-rich glycoprotein (HRG), hyaluronan, inter-alpha-trypsin inhibitor heavy chain H4 (ITIH4), plasma kallikrein (KLKB1), lumican (LUM), L-selectin (LYAM1), aggrecan core protein (PGCA), plasminogen (PLMN), proteoglycan 4 (PRG4), retinol-binding protein 4 (RET4), serum amyloid P-component (SAMP), tenascin X (TENX), tetranectin (TETN), thyroxine-binding globulin (THBG), prothrombin (THRB), tissue inhibitor metalloproteinase 1 (TIMP1), thrombospondin-1 (TSP1), thrombospondin-4 (TSP4), and vitronectin (VTNC).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The instant claims are drawn to a method of treating a subject with progression of osteoarthritis, the method comprising: measuring the expression levels of a group of biomarkers in a sample from the subject, wherein the biomarkers measured comprise the complement C1r subcomponent (C1R) peptide of SEQ ID NO: 23, the cartilage acidic protein 1 (CRAC1 or CRTAC1) peptide of SEQ ID NO: 1 or SEQ ID NO: 2, the kininogen-1 (KNG1) peptide of SEQ ID NO: 88, the phosphatidylinositol-glycan-specific phospholipase D (PHLD) peptide of SEQ ID NO: 98, and the vitamin D-binding protein (VTDB) peptide of SEQ ID NO: 116, SEQ ID NO: 118, or SEQ ID NO: 119; predicting progression of osteoarthritis in the subject, wherein altered levels of any of the biomarkers measured as compared to a reference level is indicative of progression of osteoarthritis; and selecting and administering a therapeutic for treatment of osteoarthritis to the subject identified as having progression of osteoarthritis based on the prediction. The claimed method requires measuring the expression levels of a group of peptides (7-20 amino acids in length) from each of the biomarker proteins, which is not taught or suggested in the prior art. Also, the specification meets the requirements under 35 U.S.C. 112(a), because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The claims, as presently amended, have overcome all remaining grounds of objections and rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 8, 2022